COURT OF CHANCERY
                                          OF THE
                                    STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                          LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                          500 N. KING STREET, SUITE 11400
                                                                           WILMINGTON, DELAWARE 19801-3734


                                         November 29, 2021

     Joel Friedlander, Esquire                           Lisa A. Schmidt, Esquire
     Jeffrey M. Gorris, Esquire                          Robert L. Burns, Esquire
     Christopher M. Foulds, Esquire                      Matthew D. Perri, Esquire
     Friedlander & Gorris, P.A.                          John M. O’Toole, Esquire
     1201 North Market Street, Suite 220                 Richards, Layton & Finger, P.A.
     Wilmington, DE 19801                                One Rodney Square
                                                         920 North King Street
     Gregory V. Varallo, Esquire                         Wilmington, Delaware 19801
     Bernstein Litowitz Berger & Grossmann LLP
     500 Delaware Avenue, Suite 901                      Ryan D. Stottmann, Esquire
     Wilmington, DE 19801                                Alexandra Cumings, Esquire
                                                         Morris, Nichols, Arsht & Tunnell LLP
                                                         1201 North Market Street
                                                         Wilmington, DE 19801

                    Re:    In re Mindbody, Inc., Stockholder Litigation,
                           Cons. C.A. No. 2019-0442-KSJM
      Dear Counsel:

             This letter resolves the motion to dismiss filed by Defendants Vista Equity Partners

      Management, LLC, Torreys Parent, LLC, and Torreys Merger Sub, Inc. (collectively,

      “Vista”).1

             Vista has moved to dismiss the plaintiffs’ claim that Vista aided and abetted in the

      breaches of fiduciary duties committed by the other defendants pursuant to Court of



      1
        See Cons. C.A. No. 2019-0442-KSJM, Docket (“Dkt.”) 336 (second amended complaint,
      “Sec. Am. Compl.”), 343 (opening brief), 363 (answering brief), 386 (reply brief). Defined
      terms used herein have the same meaning ascribed to them in the court’s October 2, 2020
      Memorandum Opinion denying the defendants’ motion to dismiss (the “October 2
      Opinion” cited as “Oct. 2 Op.”). Dkt. 216.
Cons. C.A. No. 2019-0442-KSJM
November 29, 2021
Page 2 of 4

Chancery Rule 12(b)(6). “[T]he governing pleading standard in Delaware to survive a

motion to dismiss is reasonable ‘conceivability.’”2 When considering such a motion, the

court must “accept all well-pleaded factual allegations in the [c]omplaint as true . . . , draw

all reasonable inferences in favor of the plaintiff, and deny the motion unless the plaintiff

could not recover under any reasonably conceivable set of circumstances susceptible of

proof.”3 The court, however, need not “accept conclusory allegations unsupported by

specific facts or . . . draw unreasonable inferences in favor of the non-moving party.”4

         To state a claim for aiding and abetting, the plaintiffs must allege that Vista

knowingly participated in a breach of fiduciary duty.5 The plaintiffs predicate their claim

against Vista on two categories of disclosure violations. The first is the failure to include

sufficient detail in the Proxy and Supplemental Proxy regarding Stollmeyer’s early

interactions with Vista. The second is the failure to disclose Mindbody’s preliminary

revenue results for Q4 2018 in advance of its earnings announcement while also noting the

68% premium deal. I previously found that the plaintiffs stated a claim for breach of


2
 Cent. Mortg. Co. v. Morgan Stanley Mortg. Cap. Hldgs. LLC, 27 A.3d 531, 537 (Del.
2011).
3
    Id. at 536 (citing Savor, Inc. v. FMR Corp., 812 A.2d 894, 896–97 (Del. 2002)).
4
 Price v. E.I. DuPont de Nemours & Co., 26 A.3d 162, 166 (Del. 2011) (citing Clinton v.
Enter. Rent-A-Car Co., 977 A.2d 892, 895 (Del. 2009)), overruled on other grounds by
Ramsey v. Ga. S. Univ. Advanced Dev. Ctr., 189 A.3d 1255, 1277 (Del. 2018).
5
  In re Santa Fe Pac. Corp. S’holder Litig., 669 A.2d 59, 72 (Del. 1995) (“A claim for
aiding and abetting requires the following three elements: (1) the existence of a fiduciary
relationship, (2) a breach of the fiduciary's duty, and (3) a knowing participation in that
breach by [the non-fiduciary].”); In re Rural Metro Corp. S’holders Litig., 88 A.3d 54, 97
(Del. Ch. 2014), aff’d RBC Cap. Mkts., LLC v. Jervis, 129 A.3d 816 (Del. 2015).
Cons. C.A. No. 2019-0442-KSJM
November 29, 2021
Page 3 of 4

fiduciary duty as to each category of disclosure violations.6 The question dispositive to the

present motion is whether the plaintiffs have adequately alleged that Vista knowingly

participated in those violations. The plaintiffs have met their pleading burden.

         As to the first category of disclosure violations, In re Columbia Pipeline Group, Inc.

is instructive.7 There, the proxy failed to disclose material information about a meeting

between the buyer and the seller’s CFO that occurred in violation of a standstill provision.

The merger agreement gave the buyer “the right to participate in drafting the [p]roxy and

review its contents,” and obligated the buyer to provide “any information it possessed that

was required to be disclosed.”8 The court concluded that the buyer reviewed the proxy,

knew that it did not disclose the meetings between the buyer and the personnel, and thus

knowingly participated in the fiduciary breach.9

         Similarly, here, the merger agreement contractually entitles Vista to review the

proxy and requires Vista to inform Mindbody of any deficiencies with the proxy.10 Vista

knew that the proxy did not disclose information about Vista’s own dealings with

Stollmeyer, dealings which I previously found support the plaintiffs’ claim for breach of




6
    See Oct. 2 Op. at 66–79.
7
    2021 WL 772562 (Del. Ch. Mar. 1, 2021).
8
    Id. at *10.
9
    Id. at *58–59.
10
     Sec. Am. Compl. ¶¶ 205–206.
Cons. C.A. No. 2019-0442-KSJM
November 29, 2021
Page 4 of 4

the duty of disclosure. The plaintiffs thus adequately alleged that Vista knowingly

participated in the disclosure violation related to Stollmeyer’s early interactions with Vista.

         Although there is no contractual hook implicating Vista’s involvement in the second

category of disclosure violations, the plaintiffs adequately alleged knowing participation

as to that category as well. In fact, the reasonable inference from the facts alleged is that

Mindbody declined to disclose the Q4 2018 preliminary revenue results at Vista’s request.

Mindbody’s attorneys had drafted a press release announcing the Q4 2018 results and

emailed that press release to Vista asking for “thoughts” and whether “Vista has different

views on this approach.”11 Vista raised “concerns” internally, then relayed them to

Mindbody, which decided not to disclose the results.12 These allegations support a claim

that Vista knowingly participated in the disclosure violation related to withholding the Q4

2018 results.

         For these reasons, Vista’s motion to dismiss is DENIED. IT IS SO ORDERED.

                                           Sincerely,

                                           /s/ Kathaleen St. Jude McCormick

                                           Kathaleen St. Jude McCormick
                                           Chancellor

cc:      All counsel of record (by File & ServeXpress)




11
     Id. ¶¶ 194, 197.
12
     Id. ¶¶ 196–97, 200–01.